 

Exhibit 10.4

 

 

World Omni Financial Corp.,

as Servicer

 

World Omni LT,

as Titling Trust

 

and

 

AL Holding Corp.,
as Closed-End Collateral Agent

 

Exchange Note Servicing Supplement 2018-B TO
CLOSED-END SERVICING AGREEMENT

 

Dated as of September 19, 2018

 

 

 

 

 

Table of Contents

 

    Page Article XI DEFINITIONS 2 SECTION 11.1 DEFINITIONS 2       Article XII
REPRESENTATIONS AND WARRANTIES OF THE SERVICER 2 SECTION 12.1 EXISTENCE AND
POWER 2 SECTION 12.2 AUTHORIZATION AND NO CONTRAVENTION 3 SECTION 12.3 NO
CONSENT REQUIRED 3 SECTION 12.4 BINDING EFFECT 3 SECTION 12.5 ACCURACY OF
INFORMATION 3 SECTION 12.6 NO PROCEEDINGS 3       Article XIII SPECIFIC
REQUIREMENTS FOR  ADMINISTRATION AND SERVICING OF THE  REFERENCE POOL 3 SECTION
13.1 APPOINTMENT OF THE SERVICER 3 SECTION 13.2 SERVICER BOUND BY CLOSED-END
SERVICING AGREEMENT 4 SECTION 13.3 APPLICATION OF PROCEEDS 5 SECTION 13.4
SERVICER CERTIFICATE 6 SECTION 13.5 SERVICER FEE 6 SECTION 13.6 INSURANCE
LAPSES; REPAIRS 6 SECTION 13.7 LICENSING OF TITLING TRUST 6 SECTION 13.8
COMMUNICATION BETWEEN NOTEHOLDERS 6 SECTION 13.9 PAYMENT OF FEES AND EXPENSES 6
SECTION 13.10 ANNUAL INDEPENDENT PUBLIC ACCOUNTANTS’ SERVICING REPORT 7 SECTION
13.11 ANNUAL OFFICER’S CERTIFICATE 7 SECTION 13.12 POSTMATURITY TERM EXTENSION 8
SECTION 13.13 INSURANCE POLICIES; ADDITIONAL INSUREDS 8 SECTION 13.14 SECURITY
DEPOSITS 8       Article XIV TERMINATION OF THE SERVICER 8 SECTION 14.1
TERMINATION OF THE SERVICER AS TO THE SERIES 2018-B REFERENCE POOL 8 SECTION
14.2 NO EFFECT ON OTHER PARTIES 9       Article XV OPTIONAL PURCHASE OF THE
CLOSED-END EXCHANGE NOTE 10 SECTION 15.1 OPTIONAL PURCHASE OF THE CLOSED-END
EXCHANGE NOTE 10       Article XVI MISCELLANEOUS 10 SECTION 16.1 AMENDMENT 10
SECTION 16.2 GOVERNING LAW 11 SECTION 16.3 NOTICES 12

 



i 

 

 

SECTION 16.4 THIRD-PARTY BENEFICIARIES 12 SECTION 16.5 SEVERABILITY 12 SECTION
16.6 BINDING EFFECT 13 SECTION 16.7 ARTICLE AND SECTION HEADINGS 13 SECTION 16.8
EXECUTION IN COUNTERPARTS 13 SECTION 16.9 FURTHER ASSURANCES 13 SECTION 16.10
EACH EXCHANGE NOTE SEPARATE; ASSIGNEES OF EXCHANGE NOTE 13 SECTION 16.11 NO
PETITION 14 SECTION 16.12 SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL 14
SECTION 16.13 LIMITATION OF LIABILITY OF VT INC 15 SECTION 16.14 INFORMATION
REQUESTS 15 SECTION 16.15 REGULATION AB 15 SECTION 16.16 CREDIT RISK RETENTION
15

 

ii 

 

 

Exchange Note Servicing Supplement 2018-B TO
CLOSED-END SERVICING AGREEMENT

 

THIS Exchange Note Servicing Supplement 2018-B TO CLOSED-END SERVICING AGREEMENT
(as amended, modified or supplemented from time to time, the “Exchange Note
Servicing Supplement”), dated as of September 19, 2018, is among (i) WORLD OMNI
FINANCIAL CORP., a Florida corporation (“World Omni”), as servicer (in such
capacity, the “Servicer”), (ii) WORLD OMNI LT, a Delaware statutory trust (the
“Titling Trust”) and (iii) AL HOLDING CORP., a Delaware corporation, as
collateral agent (“ALHC” or the “Closed-End Collateral Agent”).

 

RECITALS

 

1.          The Titling Trust, the Closed-End Collateral Agent and the Servicer
have entered into that certain Fifth Amended and Restated Closed-End Servicing
Agreement, dated as of December 15, 2009, as amended, to provide that such
agreement will constitute the “Closed-End Servicing Agreement” (as defined in
the Titling Trust Agreement) with respect to the Closed-End Collateral Specified
Interest, which provides, among other things, for the servicing of the Titling
Trust Assets by the Servicer.

 

2.          The Titling Trust, as Borrower, the Closed-End Collateral Agent,
Bank of America, N.A., as Deal Agent, U.S. Bank National Association, as
Closed-End Administrative Agent, and the other Secured Parties named therein
entered into a Fourth Amended and Restated Collateral Agency Agreement, dated as
of December 15, 2009 (as amended, modified or supplemented from time to time,
the “Collateral Agency Agreement”).

 

3.          The Collateral Agency Agreement contemplates that from time to time
the Titling Trustee, on behalf of the Titling Trust and at the direction of the
Initial Beneficiary, will identify and allocate on the Titling Trust’s books and
records certain Titling Trust Assets within separate Reference Pools and create
and issue to the Initial Beneficiary a Closed End Exchange Note.

 

4.          Concurrently herewith, World Omni Auto Leasing LLC (the “Depositor”)
will purchase the Exchange Note, which represents the 2018-B Reference Pool,
from the Initial Beneficiary and World Omni Automobile Lease Securitization
Trust 2018-B, a Delaware statutory trust (the “Issuing Entity”), will purchase
the Exchange Note, which represents the 2018-B Reference Pool, from the
Depositor. The Issuing Entity is expected to fund such purchase from proceeds of
the issuance of the Notes and Certificates.

 

5.          Concurrently herewith, the Issuing Entity is entering into an
asset-backed financing transaction pursuant to, among other agreements, an
Indenture, dated as of the date hereof, (the “Indenture”) with MUFG Union Bank,
N.A., as indenture trustee (the “Indenture Trustee”), pursuant to which the
Issuing Entity will issue asset-backed notes and will grant a security interest
to the Indenture Trustee in certain of its assets.

 

6.          Concurrently herewith, the Titling Trust, the Closed-End Collateral
Agent, the Closed-End Administrative Agent, and the other Secured Parties named
therein are entering into that certain Exchange Note Supplement 2018-B to the
Collateral Agency Agreement (as amended, modified or supplemented from time to
time, the “Exchange Note Supplement”) to supplement the terms of the Collateral
Agency Agreement (i) to cause the Titling Trustee to identify and allocate
Titling Trust Assets to a particular Reference Pool (the “Reference Pool”),
which shall consist of Titling Trust Assets which shall constitute Exchange Note
Assets, (ii) to create and issue to Auto Lease Finance LLC a Closed-End Exchange
Note and (iii) to set forth the terms and conditions thereof.

 



 

 

 

7.          The Titling Trust desires to retain the Servicer to provide certain
services with respect to the 2018-B Reference Pool allocated to the Closed-End
Exchange Note owned by the Issuing Entity, and the parties hereto desire,
pursuant to this Exchange Note Servicing Supplement, to supplement the terms of
the Closed-End Servicing Agreement insofar as they apply to the 2018-B Reference
Pool, providing for specific servicing obligations that will benefit the Issuing
Entity, as holder of the Closed-End Exchange Note, and the Indenture Trustee, as
the pledgee of the Closed-End Exchange Note on behalf of the Noteholders.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained and in the Closed-End Servicing Agreement, the parties hereto agree to
the following supplemental obligations with regard to the Closed-End Exchange
Note:

 

Article XI
DEFINITIONS

 

SECTION 11.1         DEFINITIONS. For all purposes of this Exchange Note
Servicing Supplement, except as otherwise expressly provided or unless the
context otherwise requires, (a) unless otherwise defined herein, all capitalized
terms used herein shall have the meanings attributed to them (i) by Appendix A
to the Indenture, (ii) if not defined therein, by Appendix A to the Collateral
Agency Agreement or (iii) if not defined therein, by the Titling Trust
Agreement, (b) the capitalized terms defined in this Exchange Note Servicing
Supplement have the meanings assigned to them in this Exchange Note Servicing
Supplement and include (i) all genders and (ii) the plural as well as the
singular, (c) all references to words such as “herein”, “hereof” and the like
shall refer to this Exchange Note Servicing Supplement as a whole and not to any
particular article or section within this Exchange Note Servicing Supplement,
(d) the term “include” and all variations thereon shall mean “include without
limitation”, and (e) the term “or” shall include “and/or”.

 

Article XII
REPRESENTATIONS AND WARRANTIES OF THE SERVICER

 

The Servicer represents and warrants to the Depositor, the Issuing Entity and
the Indenture Trustee on behalf of the Noteholders as follows:

 

SECTION 12.1         EXISTENCE AND POWER. The Servicer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Florida and has all power and authority required to carry on its business as it
is now conducted. The Servicer has obtained all necessary licenses and approvals
in all jurisdictions where the failure to do so would materially and adversely
affect the business, properties, financial condition or results of operations of
the Servicer, taken as a whole.

 



 2

 

 

SECTION 12.2         AUTHORIZATION AND NO CONTRAVENTION. The execution, delivery
and performance by the Servicer of each Transaction Document to which it is a
party (i) have been duly authorized by all necessary corporate action and (ii)
do not violate or constitute a default under (A) any applicable law, rule or
regulation, (B) its organizational instruments or (C) any agreement, contract,
order or other instrument to which it is a party or its property is subject and
(iii) will not result in any Adverse Claim on any Transaction Unit or Closed-End
EN Collected Amounts with respect to the 2018-B Reference Pool or give cause for
the acceleration of any indebtedness of the Servicer.

 

SECTION 12.3         NO CONSENT REQUIRED. No approval, authorization or other
action by, or filing with, any Governmental Authority is required in connection
with the execution, delivery and performance by the Servicer of any Transaction
Document, other than UCC filings and other than approvals and authorizations
that have previously been obtained and filings which have previously been made.

 

SECTION 12.4         BINDING EFFECT. Each Transaction Document to which the
Servicer is a party constitutes the legal, valid and binding obligation of the
Servicer enforceable against the Servicer in accordance with its terms, except
as limited by bankruptcy, insolvency, or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and subject to general principles of equity.

 

SECTION 12.5         ACCURACY OF INFORMATION. All information heretofore
furnished by or on behalf of the Servicer in writing to the Closed-End
Administrative Agent for purposes of or in connection with this Agreement or any
transaction contemplated hereby is true and accurate in all material respects on
and as of the date such information was furnished (except to the extent that
such furnished information relates solely to an earlier date, in which case such
information is true and accurate in all material respects on and as of such
earlier date).

 

SECTION 12.6         NO PROCEEDINGS. There is no action, suit, proceeding or
investigation pending or, to the knowledge of the Servicer, threatened against
the Servicer which, either in any one instance or in the aggregate, would result
in any material adverse change in the business, operations, financial condition,
properties or assets of the Servicer, or in any material impairment of the right
or ability of the Servicer to carry on its business substantially as now
conducted, or in any material liability on the part of the Servicer, or which
would render invalid this Agreement or the Transaction Units or the obligations
of the Servicer contemplated herein, or which would materially impair the
ability of the Servicer to perform under the terms of this Agreement or any
other Transaction Document.

 

Article XIII
SPECIFIC REQUIREMENTS FOR
ADMINISTRATION AND SERVICING OF THE
REFERENCE POOL

 

SECTION 13.1         APPOINTMENT OF THE SERVICER.

 

(a)          The Servicer shall manage, service and administer the Exchange Note
Assets for the benefit of each holder and pledgee of the Closed-End Exchange
Note and shall make collections on the Transaction Units in accordance with its
Credit and Collection Policy in effect from time to time, using the same degree
of skill and attention that the Servicer exercises with respect to all
comparable retail automotive leases that it services for itself or others.

 



 3

 

 

(b)          The Servicer may delegate its duties and obligations as Servicer in
accordance with Section 3.5 of the Closed-End Servicing Agreement.

 

(c)          If the Servicer shall commence a legal proceeding to enforce a
Transaction Unit, the Titling Trust shall thereupon be deemed to have
automatically assigned, solely for the purpose of collection, such Transaction
Unit to the Servicer. If in any enforcement suit or legal proceeding it shall be
held that the Servicer may not enforce a Transaction Unit on the ground that it
is not a real party in interest or a holder entitled to enforce such Transaction
Unit, the Closed-End Collateral Agent shall, at the Servicer’s expense and
direction, take steps to enforce such Transaction Unit, including bringing suit
in its name.

 

(d)          The Servicer shall account for the Transaction Units allocated to
the 2018-B Reference Pool separately from any Other Reference Pool, any
Unencumbered Reference Pool and the Warehouse Facility Pool.

 

SECTION 13.2         SERVICER BOUND BY CLOSED-END SERVICING AGREEMENT.

 

(a)          The Servicer shall continue to be bound by all provisions of the
Closed-End Servicing Agreement with respect to the Transaction Units allocated
to the 2018-B Reference Pool, including the provisions of Article VI thereof
relating to the administration and servicing of Closed-End Leases; and the
provisions set forth herein shall operate either as additions to or
modifications of the existing obligations of the Servicer under the Closed-End
Servicing Agreement, as the context may require. In the event of any conflict
between the provisions of this Exchange Note Servicing Supplement and the
Closed-End Servicing Agreement with respect to the Closed-End Exchange Note, the
provisions of this Exchange Note Servicing Supplement shall prevail; provided,
however, that Section 5.1(d) of the Servicing Agreement shall at all times
govern the Required Deposit Amount.

 

(b)          For purposes of determining the Servicer’s obligations with respect
to the servicing of the 2018-B Reference Pool under this Exchange Note Servicing
Supplement, general references in the Closed-End Servicing Agreement to: (i) a
Reference Pool shall be deemed to refer more specifically to the 2018-B
Reference Pool; (ii) an Exchange Note Servicing Supplement shall be deemed to
refer more specifically to this Exchange Note Servicing Supplement; and (iii) an
Exchange Note Supplement shall be deemed to refer more specifically to the
Exchange Note Supplement related to the 2018-B Reference Pool.

 

(c)          Notwithstanding any other provision of this Exchange Note Servicing
Supplement or the Servicing Agreement, including Section 6.7 thereof, the
Servicer shall not in connection with any early lease termination program
terminate or permit any Closed-End Obligor to terminate any Closed-End Lease and
remove the related Closed-End Vehicle from the 2018-B Reference Pool in
connection with such termination unless there shall have been deposited into the
Exchange Note Collection Account an amount equal to the Securitization Value of
such Closed-End Vehicle as of the termination date of such Closed-End Lease,
provided, however, that the Servicer may at any time prior to the Maturity Date
of a Closed-End Lease, agree to terminate such Closed-End Lease, provided the
related Closed-End Obligor has made all remaining scheduled payments with
respect to such Closed-End Lease and surrendered the related Closed-End Vehicle.

 



 4

 

 

SECTION 13.3         APPLICATION OF PROCEEDS.

 

(a)          Prior to the satisfaction and discharge of the Indenture with
respect to the Collateral and subject to the provision of Section 5.1(d) of the
Closed-End Servicing Agreement, the Servicer shall deposit an amount equal to
all Closed-End Exchange Note Collections received in respect of the 2018-B
Reference Pool during any Closed-End EN Collection Period into the Exchange Note
Collection Account on or prior to 2:00 p.m., New York City time, on the Business
Day immediately preceding the related Closed-End Exchange Note Payment Date;
provided, however, that if the Monthly Remittance Condition is not satisfied,
the Servicer will be required to deposit an amount equal to all Closed-End
Exchange Note Collections into the Exchange Note Collection Account within two
Business Days after receipt (including receipt of proper instructions regarding
where to allocate such payment), (it being understood that, with respect to
Relinquished Vehicle Proceeds, the Servicer shall remit the Relinquished Vehicle
Proceeds in accordance with Section 5.1(d) of the Closed-End Servicing
Agreement). The “Monthly Remittance Condition” shall be deemed to be satisfied
if (i) World Omni is the Servicer, (ii) no Exchange Note Servicer Default has
occurred and is continuing, and (iii) World Omni receives notice from the Rating
Agencies that the cessation of daily deposits will not result in a reduction or
withdrawal of the then current rating of the Notes. Pending deposit into the
Exchange Note Collection Account, Closed-End Exchange Note Collections may be
used by the Servicer at its own risk and for its own benefit and will not be
segregated from its own funds.

 

(b)          After the satisfaction and discharge of the Indenture with respect
to the Collateral, the Servicer shall deposit an amount equal to Closed-End
Exchange Note Collections in accordance with the instructions provided from time
to time by the holder of the Exchange Note.

 

(c)          Notwithstanding anything to the contrary contained in this
Agreement, for so long as the Monthly Remittance Condition has been satisfied,
the Servicer shall be permitted to deposit into the Exchange Note Collection
Account only the net amount distributable to the Issuing Entity, as holder of
the Exchange Note, and to retain any reimbursement for outstanding Servicing
Fees, on the Closed-End Exchange Note Payment Date. The Servicer shall, however,
account for all Closed-End Exchange Note Collections as if all of the deposits
and distributions described herein were made individually.

 



 5

 

 

SECTION 13.4         SERVICER CERTIFICATE. On or before the close of business on
each Determination Date prior to the satisfaction and discharge of the Indenture
with respect to the Collateral, the Servicer shall make available to the
Indenture Trustee, the Issuing Entity, the Administrator, the Closed-End
Administrative Agent, the Closed-End Collateral Agent, the Owner Trustee and the
Paying Agent at https://via.intralinks.com/, or such other website or
distribution service or provider as the Servicer shall designate by written
notice to the Indenture Trustee, the Issuing Entity, the Administrator, the
Closed-End Administrative Agent, the Closed-End Collateral Agent, the Owner
Trustee and the Paying Agent, a Servicer Certificate reflecting information as
of the close of business of the Servicer for the immediately preceding
Closed-End EN Collection Period containing the information described in Section
8.3 of the Indenture.

 

SECTION 13.5         SERVICER FEE. Notwithstanding anything to the contrary in
Section 3.9(b) of the Closed-End Servicing Agreement, on each Closed-End
Exchange Note Payment Date, the Titling Trust will cause the Closed-End
Administrative Agent to pay to the Servicer in accordance with Section 13.2 of
the Exchange Note Supplement, the Servicing Fee for the immediately preceding
Closed-End EN Collection Period as compensation for its services. In addition,
the Servicer may retain any Supplemental Servicing Fees. The Servicer may, as
long as it believes that sufficient collections will be available on one or more
future Closed-End Exchange Note Payment Dates to pay the Servicing Fee, by
notice to the Closed-End Administrative Agent on or before a Closed-End Exchange
Note Payment Date, elect to defer all or a portion of the Servicing Fee with
respect to the related Closed-End EN Collection Period, without interest. If the
Servicer defers all of the Servicing Fee, the Servicing Fee for such related
Closed-End EN Collection Period will be deemed to equal zero.

 

SECTION 13.6         INSURANCE LAPSES; REPAIRS. The Servicer shall have no
liability in the event that any Closed-End Obligor fails to maintain, in full
force and effect, a physical damage insurance policy covering any Transaction
Unit or naming the Titling Trust as loss payee. Without limiting the foregoing,
in no event shall the Servicer be obligated to perform or be liable for any
repairs or maintenance with respect to any Transaction Unit.

 

SECTION 13.7         LICENSING OF TITLING TRUST. The Servicer shall cause the
Titling Trust to apply for and maintain at all times all licenses and permits
necessary to carry on the Titling Trust’s leasing business in each jurisdiction
in which the Titling Trust operates, except where the failure to have any
license or permit would not materially and adversely affect the business,
properties, financial condition or results of operation of the Titling Trust,
taken as a whole.

 

SECTION 13.8         COMMUNICATION BETWEEN NOTEHOLDERS. The Servicer will comply
with its obligations under Section 7.2(e) of the Indenture to include in the
Form 10-D filed by the Issuing Entity with the Commission for the Collection
Period the information described in such Section.

 

SECTION 13.9         PAYMENT OF FEES AND EXPENSES. The Servicer shall pay all
expenses incurred in connection with the administration and servicing of the
2018-B Reference Pool and the Transaction Units, including, without limitation,
expenses incurred by it in connection with its activities hereunder, including
fees and disbursements of the Titling Trustee, independent accountants, taxes
imposed on the Servicer and any Titling Trustee indemnity claims.

 



 6

 

 

SECTION 13.10         ANNUAL INDEPENDENT PUBLIC ACCOUNTANTS’ SERVICING REPORT.

 

(a)          On or before the 90th day following the end of each fiscal year,
beginning with the fiscal year ending December 31, 2018, the Servicer shall
cause a firm of independent public accountants (who may also render other
services to the Servicer, the Depositor or their respective Affiliates) to
furnish to the Indenture Trustee, the Servicer (who promptly shall provide the
assessment described in this Section 13.10(a) to each Rating Agency) and the
Depositor each attestation report on assessments of compliance with the
Servicing Criteria with respect to the Servicer or any affiliate thereof during
the related fiscal year delivered by such accountants pursuant to paragraph (c)
of Rule 13a-18 or Rule 15d-18 of the Exchange Act and Item 1122 of Regulation
AB. The certification required by this paragraph may be replaced by any similar
certification using other procedures or attestation standards which are now or
in the future in use by servicers of comparable assets or which otherwise comply
with any rule, regulation, “no action” letter or similar guidance promulgated by
the Commission. The obligation to furnish each such report shall be deemed
satisfied upon the Servicer making each such report available at
https://via.intralinks.com/, or such other website or distribution service or
provider as the Servicer shall designate by written notice to the Indenture
Trustee and the Depositor.

 

(b)          Deliveries pursuant to this Section 13.10 may be delivered by
electronic mail.

 

SECTION 13.11         ANNUAL OFFICER’S CERTIFICATE.

 

(a)          The Servicer will make available to the Rating Agencies, the
Issuing Entity and the Indenture Trustee on or before the 90th day following the
end of each fiscal year, beginning with the fiscal year ending December 31,
2018, at https://via.intralinks.com/, or such other website or distribution
service or provider as the Servicer shall designate by written notice to the
Rating Agencies, the Issuing Entity and the Indenture Trustee, an Officers’
Certificate providing such information as is required under Item 1123 of
Regulation AB.

 

(b)          The Servicer will make available to the Issuing Entity and the
Indenture Trustee, on or before the 90th day following the end of each fiscal
year, beginning with the fiscal year ending December 31, 2018, at
https://via.intralinks.com/, or such other website or distribution service or
provider as the Servicer shall designate by written notice to the Issuing Entity
and the Indenture Trustee, a report regarding the Servicer’s assessment of
compliance with the Servicing Criteria during the immediately preceding calendar
year including disclosure of any material instance of non-compliance identified
by the Servicer, as required under paragraph (b) of Rule 13a-18, Rule 15d-18 of
the Exchange Act and Item 1122 of Regulation AB.

 



 7

 

 

SECTION 13.12         POSTMATURITY TERM EXTENSION. Consistent with its Credit
and Collection Policy, the Servicer may, in its discretion, grant a Postmaturity
Term Extension with respect to any Closed-End Lease in the 2018-B Reference
Pool. If the Servicer grants a Postmaturity Term Extension with respect to a
Closed-End Lease in the 2018-B Reference Pool beyond the month immediately
preceding the month in which the Final Scheduled Payment Date of the most
subordinate class of Notes occurs, then the Servicer shall direct the Titling
Trustee to reallocate the Transaction Unit related to such Closed-End Lease from
the 2018-B Reference Pool to the Warehouse Facility Pool or any Unencumbered
Reference Pool on the Closed-End Exchange Note Payment Date following the
beginning of the Closed-End EN Collection Period during which such Postmaturity
Term Extension was granted. In consideration for such reallocation, the Servicer
shall make a payment to the Issuing Entity equal to the Securitization Value of
such Transaction Unit as of the end of the Closed-End EN Collection Period
preceding such Closed-End Exchange Note Payment Date by depositing such amount
into the Exchange Note Collection Account prior to 2:00 p.m., New York City
time, on the Business Day immediately preceding such Closed-End Exchange Note
Payment Date. None of the Servicer, the Titling Trustee, the Closed-End
Collateral Agent, the Closed-End Administrative Agent, the Issuing Entity, the
Owner Trustee, the Indenture Trustee, the Asset Representations Reviewer, the
Seller, the Depositor or the Administrator will have an obligation to
investigate whether a breach or other event has occurred that would require the
reallocation of any Transaction Unit under this Section 13.12 or whether any
Transaction Unit is required to be reallocated under this Section 13.12.

 

SECTION 13.13         INSURANCE POLICIES; ADDITIONAL INSUREDS. The Servicer
shall cause all policies of insurance required to be maintained pursuant to
Section 3.7 of the Closed-End Servicing Agreement to name the Depositor, the
Issuing Entity, the Owner Trustee and the Indenture Trustee as additional
insureds.

 

SECTION 13.14         SECURITY DEPOSITS. In accordance with Section 5.1(d) of
the Closed-End Servicing Agreement, on the Closed-End Exchange Note Payment Date
related to the Closed-End EN Collection Period in which a Security Deposit
becomes a Closed-End Exchange Note Collection with respect to the 2018-B
Reference Pool, the Servicer shall deposit such amounts (including, as
applicable, any Required Deposit Amount) in the Exchange Note Collection
Account.

 

Article XIV
TERMINATION OF THE SERVICER

 

SECTION 14.1         TERMINATION OF THE SERVICER AS TO THE SERIES 2018-B
REFERENCE POOL.

 

(a)          As used herein “Exchange Note Servicer Default” means the
occurrence and continuance of the events set forth in Section 8.3(a) of the
Closed-End Servicing Agreement. Upon the occurrence and continuation of any
Exchange Note Servicer Default, the Servicer shall provide to the Indenture
Trustee, the Issuing Entity, the Administrator, the Closed-End Collateral Agent
and each Rating Agency prompt notice specifying such Exchange Note Servicer
Default, together with a description of its efforts to perform its obligations.
The Servicer may not resign except in accordance with Section 8.4 of the
Closed-End Servicing Agreement.

 



 8

 

 

(b)          If an Exchange Note Servicer Default shall have occurred and be
continuing, the Titling Trustee on behalf of the holder of the Exchange Note,
shall, at the direction of the Required Related Holders, by notice given to the
Servicer (who promptly shall provide such notice to each Rating Agency), the
Issuing Entity, the Indenture Trustee, the Closed-End Collateral Agent and the
Administrator, terminate the rights and obligations of the Servicer under this
Exchange Note Servicing Supplement and the Closed-End Servicing Agreement with
respect to the Exchange Note and the Included Units. In the event the Servicer
is removed or resigns as Servicer with respect to servicing the Exchange Note
Assets, the Required Related Holders shall appoint a successor Servicer. With
respect to any Exchange Note Servicer Default, the Closed-End Administrative
Agent, acting on the direction of the Required Related Holders may waive any
default of the Servicer. For purposes of this Section, so long as the Lien of
the Indenture is in place, the “Required Related Holders” shall be deemed to be
the Indenture Trustee, acting at the direction of the Holders of not less than
66 2/3% of the Outstanding Notes and thereafter, the Issuing Entity, acting at
the direction of the Majority Certificateholders.

 

(c)          If replaced, the Servicer agrees that it will use commercially
reasonable efforts to effect the orderly and efficient transfer of the servicing
of the Transaction Units to a successor Servicer.

 

(d)          Upon the effectiveness of the assumption by the successor Servicer
of its duties pursuant to this Section 14.1, the successor Servicer shall be the
successor in all respects to the Servicer in its capacity as Servicer under the
Closed-End Servicing Agreement with respect to the 2018-B Reference Pool, and
shall be subject to all the responsibilities, duties and liabilities relating
thereto, except with respect to the obligations of the predecessor Servicer that
survive its termination as Servicer as set forth in Section 14.1(e). No Servicer
shall resign or be relieved of its duties under the Closed-End Servicing
Agreement, as Servicer of the 2018-B Reference Pool, until a newly appointed
Servicer for the 2018-B Reference Pool shall have assumed the responsibilities
and obligations of the resigning or terminated Servicer under this Exchange Note
Servicing Supplement. In the event of a replacement of World Omni as Servicer,
the Required Related Holders shall cause the successor Servicer to agree to
indemnify World Omni against any losses, liabilities, damages or expenses
(including attorneys’ fees) as a result of the negligence or willful misconduct
of such successor Servicer.

 

(e)          No termination or resignation of the Servicer as to the 2018-B
Reference Pool shall affect the obligations of the Servicer pursuant to Section
3.3(c) of the Closed-End Servicing Agreement; provided that following the
replacement of the Servicer pursuant to this Section 14.1, such Servicer shall
have no duties, responsibilities or other obligations hereunder with respect to
matters arising after such replacement.

 

SECTION 14.2         NO EFFECT ON OTHER PARTIES. Upon any termination of the
rights and powers of the Servicer with respect to the 2018-B Reference Pool
pursuant to Section 14.1 hereof, or upon any appointment of a successor Servicer
with respect to the 2018-B Reference Pool, all the rights, powers, duties and
obligations of the Titling Trustees, the Initial Beneficiary and World Omni
under the Titling Trust Agreement, the Closed-End Servicing Agreement, the
Exchange Note Supplement, any other supplement, any other Exchange Note
Servicing Supplement or any other Basic Document shall remain unaffected by such
termination or appointment and shall remain in full force and effect thereafter,
except as otherwise expressly provided herein or therein.

 



 9

 

 

Article XV
OPTIONAL PURCHASE OF THE CLOSED-END EXCHANGE NOTE

 

SECTION 15.1         OPTIONAL PURCHASE OF THE CLOSED-END EXCHANGE NOTE.

 

(a)          If the Outstanding Amount of the Notes is equal to or less than 5%
of the Initial Note Balance on the last day of any Closed-End EN Collection
Period, the Servicer shall have the option to purchase the Closed-End Exchange
Note on the immediately following Closed-End Exchange Note Payment Date (and on
each Closed-End Exchange Note Payment Date thereafter) and direct the Issuing
Entity to redeem the Notes pursuant to Section 10.1 of the Indenture (an
“Optional Redemption”). To exercise such option, the Servicer shall deposit
pursuant to Section 13.3 hereof in the Trust Collection Account an amount, as
calculated by the Servicer, equal to the Exchange Note Balance and all accrued
interest thereon up to but not including the Redemption Date (the “Exchange Note
Purchase Price”), and shall succeed to all interests in and to the Issuing
Entity. Notwithstanding the foregoing, the Servicer shall not be permitted to
exercise such option unless the amount to be deposited in the Trust Collection
Account pursuant to the preceding sentence is greater than or equal to the sum
of the Outstanding Amount of the Notes, and all accrued but unpaid interest
(including any overdue interest and premium) thereon and all amounts owing to
the Asset Representations Reviewer under the Asset Representations Review
Agreement.

 

(b)          As described in Section 9.01(c) of the Trust Agreement, notice of
any termination of the Issuing Entity shall be given by the Servicer to the
Owner Trustee, the Closed-End Collateral Agent and the Indenture Trustee as soon
as practicable after the Servicer has received notice thereof.

 

Article XVI
MISCELLANEOUS

 

SECTION 16.1         AMENDMENT.

 

(a)          Notwithstanding any provision of the Closed-End Servicing
Agreement, the Closed-End Servicing Agreement, as supplemented by this Exchange
Note Servicing Supplement, to the extent that it deals solely with the 2018-B
Reference Pool, may be amended in accordance with this Section 16.1.

 

(b)          Any term or provision of the Closed-End Servicing Agreement or this
Exchange Note Servicing Supplement may be amended by the Servicer, without the
consent of any other Person; provided that (i) any amendment that materially and
adversely affects the interests of the Exchange Noteholder shall require the
consent of the Exchange Noteholder, (ii) any amendment that materially and
adversely affects the interests of the Closed-End Collateral Agent shall require
the consent of the Closed-End Collateral Agent, and (iii) any amendment that
materially and adversely affects the interests of the Titling Trustee shall
require the prior written consent of the Titling Trustee. An amendment shall be
deemed not to materially and adversely affect the interests of the Exchange
Noteholder if the Rating Agency Condition is satisfied with respect to such
amendment.

 



 10

 

 

(c)          Notwithstanding the foregoing, no amendment shall reduce the
interest rate or principal amount of any Exchange Note, or delay the final
scheduled payment date of any Exchange Note without the consent of the holder of
such Exchange Note.

 

(d)          Notwithstanding anything herein to the contrary, any term or
provision of this Exchange Note Servicing Supplement may be amended by the
Servicer without the consent of any of the Exchange Noteholder or any other
Person to add, modify or eliminate any provisions as may be necessary or
advisable in order to comply with or obtain more favorable treatment under or
with respect to any law or regulation or any accounting rule or principle
(whether now or in the future in effect); it being a condition to any such
amendment that the Rating Agency Condition shall have been satisfied.

 

(e)          It shall not be necessary for the consent of any Person pursuant to
this Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.

 

(f)          Prior to the execution of any amendment to this Exchange Note
Servicing Supplement, the Servicer shall provide each Rating Agency with written
notice of the substance of such amendment. No later than 10 Business Days after
the execution of any amendment to this Exchange Note Servicing Supplement, the
Servicer shall furnish a copy of such amendment to each Rating Agency, the
Titling Trustee, the Closed-End Administrative Agent and the Closed-End
Collateral Agent.

 

(g)          Prior to the execution of any amendment to this Exchange Note
Servicing Supplement, the Titling Trustee and the Closed-End Administrative
Agent shall be entitled to receive upon request and conclusively rely upon an
Opinion of Counsel stating that the execution of such amendment is authorized or
permitted by the Closed-End Servicing Agreement or this Exchange Note Servicing
Supplement and that all conditions precedent to the execution and delivery of
such amendment have been satisfied.

 

SECTION 16.2         GOVERNING LAW. THIS EXCHANGE NOTE SERVICING SUPPLEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE
LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE RULES THEREOF RELATING
TO CONFLICTS OF LAW AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 



 11

 

 

SECTION 16.3         NOTICES. The notice provisions of the Closed-End Servicing
Agreement shall apply equally to this Exchange Note Servicing Supplement. All
demands, notices and communications hereunder shall be in writing and shall be
delivered or mailed by registered or certified first-class United States mail,
postage prepaid, hand delivery, any prepaid courier service, or by telecopier or
by electronic mail (if designated by a party to the other parties), and
addressed in each case as follows: (a) if to the Servicer, 190 Jim Moran Blvd.,
Deerfield Beach, Florida 33442, Attention: Treasurer; Facsimile: (954) 429-2685;
(b) if to the Titling Trustee, 190 S. LaSalle Street, 7th Floor, Chicago,
Illinois 60603, Attention: Edwin Janis; Email: edwin.janis@usbank.com;
Facsimile: (312) 332-7992; (c) if to the Delaware Trustee, 300 Delaware Avenue,
9th Floor, Wilmington, Delaware 19801, Attention: Edwin Janis, VP; Email:
Edwin.janis@usbank.com; Facsimile: (312) 332-7992; (d) if to the Closed-End
Administrative Agent, 300 Delaware Avenue, 9th Floor, Wilmington, Delaware
19801, Attention: Edwin Janis; Email: edwin.janis@usbank.com; Facsimile: (312)
332-7992; (e) if to the Collateral Agent, c/o U.S. Bank National Association,
190 S. LaSalle Street, 7th Floor, Chicago, Illinois 60603, Attention: Edwin
Janis, VP, Telecopy: (312) 332-7992, Email: edwin.janis@usbank.com; or (f) if to
the Closed-End Collateral Agent, c/o Lord Securities Corporation, 48 Wall
Street, 27th Floor, New York, New York 10005, Attention: World Omni Program
Manager; Email: edward.oconnell@tmf-group.com; or, as to each party, at such
other address or electronic mail address as shall be designated by such party in
a written notice to each other party. All notices and demands shall be deemed to
have been given upon actual receipt thereof to any officer of the Person
entitled to receive such notices and demands at the address of such Person for
notices hereunder. Notwithstanding the foregoing, with the consent of the
appropriate party under this Agreement, the obligations of World Omni and any
Affiliate of World Omni to deliver or provide any demand, delivery, notice,
communication or instruction to such party other than a Noteholder shall be
satisfied by World Omni or such Affiliate, as the case may be, making such
demand, delivery, notice, communication or instruction available at
https://via.intralinks.com/, or such other website or distribution service or
provider as World Omni or such Affiliate, as applicable, shall designate by
written notice to the other parties hereto. If World Omni is no longer the
Servicer, the successor Servicer shall provide any required Rating Agency
notices under this Agreement to the Depositor, who promptly shall provide such
notices to the Rating Agencies.

 

SECTION 16.4         THIRD-PARTY BENEFICIARIES. The Issuing Entity and the
Indenture Trustee, as holder and pledgee, respectively, of the Closed-End
Exchange Note, and their respective successors, permitted assigns and pledgees
are third-party beneficiaries of the obligations of the parties hereto and may
directly enforce the performance of any of such obligations hereunder.

 

SECTION 16.5         SEVERABILITY. If one or more of the provisions of this
Exchange Note Servicing Supplement shall be for any reason whatever held invalid
or unenforceable, such provisions shall be deemed severable from the remaining
covenants, agreements and provisions of this Exchange Note Servicing Supplement,
and such invalidity or unenforceability shall in no way affect the validity or
enforceability of such remaining covenants, agreements and provisions, or the
rights of any parties hereto. To the extent permitted by law, the parties hereto
waive any provision of law that renders any provision of this Exchange Note
Servicing Supplement invalid or unenforceable in any respect.

 



 12

 

 

SECTION 16.6         BINDING EFFECT. The provisions of the Closed-End Servicing
Agreement and this Exchange Note Servicing Supplement, insofar as they relate to
the 2018-B Reference Pool, shall be binding upon and inure to the benefit of the
respective successors and permitted assigns of the parties hereto.

 

SECTION 16.7         ARTICLE AND SECTION HEADINGS. The article and section
headings herein are for convenience of reference only, and shall not limit or
otherwise affect the meaning hereof.

 

SECTION 16.8         EXECUTION IN COUNTERPARTS. This Exchange Note Servicing
Supplement may be executed in any number of counterparts, each of which so
executed and delivered shall be deemed to be an original, but all of which shall
together constitute but one and the same instrument.

 

SECTION 16.9         FURTHER ASSURANCES. Each party will do such acts, and
execute and deliver to any other party such additional documents or instruments,
as may be reasonably requested in order to effect the purposes of this Exchange
Note Servicing Supplement and to better assure and confirm unto the requesting
party its rights, powers and remedies hereunder.

 

SECTION 16.10       EACH EXCHANGE NOTE SEPARATE; ASSIGNEES OF EXCHANGE NOTE.
Each party hereto acknowledges and agrees (and each holder or pledgee of the
Exchange Note, by virtue of its acceptance of such Exchange Note or pledge
thereof acknowledges and agrees) that (a) the Closed-End Collateral Specified
Interest is a separate series of the Titling Trust as provided in Section
3806(b)(2) of Chapter 38 of Title 12 of the Delaware Code, 12 Del. Code Section
3801 et seq., (b) the debts, liabilities, obligations and expenses incurred,
contracted for or otherwise existing with respect to (i) the Exchange Note or
the related 2018-B Reference Pool shall be enforceable against such Reference
Pool only and not against any Other Reference Pool, the Warehouse Facility Pool
or any Unencumbered Reference Pool and (ii) any Other Exchange Note, any Other
Reference Pool, the Warehouse Facility Pool or any Unencumbered Reference Pool
shall be enforceable against such Other Exchange Note, Other Reference Pools,
the Warehouse Facility Pool or Unencumbered Reference Pool only, as applicable,
and not against the Exchange Note or any Closed-End Units included in the 2018-B
Reference Pool, (c) except to the extent required by law, the Closed-End Units
included in the Warehouse Facility Pool, Closed-End Units included in any
Unencumbered Reference Pool or Closed-End Units included in any Other Reference
Pool with respect to any Other Exchange Note (other than the Exchange Note
transferred hereunder which is related to the 2018-B Reference Pool) shall not
be subject to the claims, debts, liabilities, expenses or obligations arising
from or with respect to the Exchange Note in respect of such claim, (d) no
creditor or holder of a claim relating to (i) the Exchange Note or the related
2018-B Reference Pool shall be entitled to maintain any action against or
recover any assets allocated to any Other Reference Pool, the Warehouse Facility
Pool, any Unencumbered Reference Pool or any Other Exchange Note or the assets
allocated thereto, and (ii) any Other Reference Pool, the Warehouse Facility
Pool, any Unencumbered Reference Pool or any Other Exchange Note other than the
Exchange Note related to the 2018-B Reference Pool shall be entitled to maintain
any action against or recover any assets allocated to the 2018-B Reference Pool,
and (e) any purchaser, assignee or pledgee of an interest in the 2018-B
Reference Pool or, the Exchange Note, must, prior to or contemporaneously with
the grant of any such assignment, pledge or security interest, (i) give to the
Titling Trust a non-petition covenant substantially similar to that set forth in
Section 11.10 of the Titling Trust Agreement, and (ii) execute an agreement for
the benefit of each holder, assignee or pledgee from time to time of any Other
Exchange Note to release all claims to the assets of the Titling Trust allocated
to the Warehouse Facility Pool, any Unencumbered Reference Pool and each Other
Reference Pool and, in the event that such release is not given effect, to fully
subordinate all claims it may be deemed to have against the assets of the
Titling Trust allocated to the Warehouse Facility Pool, any Unencumbered
Reference Pool and each Other Reference Pool. Pursuant to Section 3.1(a) of the
Intercreditor Agreement, on the date hereof, each party hereto shall enter into
a Joinder Agreement to the Intercreditor Agreement as a new Interest Holder, and
shall deliver an executed copy of such Joinder Agreement to each party to the
Intercreditor Agreement.

 



 13

 

 

SECTION 16.11         NO PETITION. With respect to each Bankruptcy Remote Party,
each party hereto (and each holder and pledgee of the Closed-End Exchange Note,
by virtue of its acceptance of such Closed-End Exchange Note or pledge thereof)
agrees that, prior to the date which is one year and one day after payment in
full of all obligations under each Financing, (i) no party hereto shall
authorize such Bankruptcy Remote Party to commence a voluntary winding-up or
other voluntary case or other proceeding seeking liquidation, reorganization or
other relief with respect to such Bankruptcy Remote Party or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect in any
jurisdiction or seeking the appointment of an administrator, trustee, receiver,
liquidator, custodian or other similar official with respect to such Bankruptcy
Remote Party or any substantial part of its property or to consent to any such
relief or to the appointment of or taking possession by any such official in an
involuntary case or other proceeding commenced against such Bankruptcy Remote
Party, or to make a general assignment for the benefit of any party hereto or
any other creditor of such Bankruptcy Remote Party, and (ii) none of the parties
hereto shall commence or join with any other Person in commencing any proceeding
against such Bankruptcy Remote Party under any bankruptcy, reorganization,
liquidation or insolvency law or statute now or hereafter in effect in any
jurisdiction.

 

SECTION 16.12         SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. Each of
the parties hereto hereby irrevocably and unconditionally:

 

(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement or any documents executed and delivered in
connection herewith, or for recognition and enforcement of any judgment in
respect thereof, to the nonexclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York and appellate courts from any thereof;

 

(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 16.3 of this Exchange Note
Servicing Supplement; and

 



 14

 

 

(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction.

 

SECTION 16.13         LIMITATION OF LIABILITY OF VT INC. Notwithstanding
anything contained herein to the contrary, this Exchange Note Servicing
Supplement has been signed by VT Inc. not in its individual capacity but solely
in its capacity as Titling Trustee and in no event shall VT Inc. in its
individual capacity have any liability for the representations, warranties,
covenants, agreements or other obligations of the Titling Trust hereunder, as to
all of which recourse shall be had solely to the assets of the Titling Trust.

 

SECTION 16.14         INFORMATION REQUESTS. The parties hereto shall provide any
information reasonably requested by the Servicer, the Issuing Entity, the
Depositor or any of their Affiliates, in order to comply with or obtain more
favorable treatment under any current or future law, rule, regulation,
accounting rule or principle.

 

SECTION 16.15         REGULATION AB. The Servicer shall cooperate fully with the
Depositor and the Issuing Entity to deliver to the Depositor and the Issuing
Entity (including any of its assignees or designees) any and all statements,
reports, certifications, records and any other information necessary in the good
faith determination of the Depositor or the Issuing Entity to permit the
Depositor to comply with the provisions of Regulation AB, together with such
disclosures relating to the Servicer and the Transaction Units, or the servicing
of the Transaction Units, reasonably believed by the Depositor to be necessary
in order to effect such compliance.

 

SECTION 16.16         CREDIT RISK RETENTION. World Omni shall comply in all
material respects with all requirements imposed on the “Sponsor of a
Securitization” in accordance with the Credit Risk Retention Rules, including
its requirements to (i) retain, either directly or through a “majority-owned
affiliate” (as such term is defined in 17 C.F.R. Part 246.2) of World Omni, an
economic interest in the Exchange Note in accordance with 17 C.F.R. 246.4 and
shall not, and shall cause any such majority-owned affiliate to not, sell,
pledge or hedge such interest except as permitted under 17 C.F.R. Part 246.12
and (ii) satisfy the disclosure requirements set forth in the Credit Risk
Retention Rules without any involvement from the underwriters.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

 15

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Exchange Note Servicing
Supplement to be duly executed by their respective officers duly authorized as
of the day and year first above written.

 

  AL Holding Corp., as Closed-End Collateral Agent       By:     Name:    
Title:  

 

S - 1

 

 

  World Omni Financial Corp., as Servicer and, with respect to Section 16.16,
individually       By:     Name:     Title:  

 

S - 2

 

 

  WORLD OMNI LT

By: VT Inc., not in its individual capacity but solely as Titling Trustee      
By:     Name:     Title:  

 

S - 3

 